·~ AO 2458 (Rev. 02108/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of1   )   Lj
                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                               JUDGMENT IN A CRIMINAL CASE
                                   v.                                          (For Offenses Committed On or After November 1, 1987)


                        Sarbelio Perez-Mazariegos                              Case Number: 2:19-mj-8975

                                                                               Jo Anne T ellr----
                                                                               Defendant's Attorney


   REGISTRATION NO. 89417280
   THE DEFENDANT:
    IZI pleaded guilty to count(s) 1 of Complaint
                                             ------~-------------------------;~~~~~~~~~~---

    0 was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                   Nature of Offense                                                           Count Number(s)
   8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

    0 The defendant has been found not guilty on count( s)
                                                           --------------------------------------
    0 Count(s)                                                  dismissed on the motion of the United States.
                      -----------------------------------
                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                  JZ1   TIME SERVED                         0 ___________________ days
     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     0 Court recommends defendant be deported/removed with relative,                           charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Wednesday, March 27, 2019
                                                                             Date of Imposition of Sentence


   Receiv~        DUS                                                        HONORABLE PE                      . LEWIS
                                                                             UNITED STATES                    ISTRATE JUDGE


    Clerk's Office Copy                                                                                                      2:19-mj-8975
